FILED: NEW YORK COUNTY CLERK 05/03/2019 11:55 PM                                                                                                                                                          INDEX NO. 450545/2019
NYSCEF DOC. NO. 61     Case 1:19-cv-09236 Document 1-14 Filed 10/06/19 Page 1 of 7 NYSCEF: 05/03/2019
                                                                         RECEIVED
                       Case          2:19-mj-09181-ESW                                          Document                      6         Filed            05/01/19                  Page         1 of 7




             1   ELIZABETH                         A.      STRANGE
                 First        Assistant              U.S.          Attorney
             2   District            of     Arizona
                 GARY                M.     RESTAINO
             3   Arizona              State        Bar        No.         017450
                 Assistant                U.S.      Attorneys
             4   Two          Renaissance                    Square
                 40      N.     Central          Ave.,    Suite                   1200
             5   Phoenix,                 Arizona      85004
                 Telephone:          602-514-7500
             6   Email:     gary.restaino@usdoj.gov


             7
                                                                    IN      THE           UNITED                   STATES                       DISTRICT                          COURT
             8
                                                                                  FOR THE                   DISTRICT                            OF ARIZONA
             9


            10    United             States         of      America,                                                                                                              No.      19-9181MJ

                                                                                                                                                                     STATES'
            11                                                           Plaintiff,                                                      UNITED                                                 MEMORANDUM                                              IN
                                                                                                                                                             SUPPORT                       OF DETENTION
            12                            vs.


            13
                  Reginald                 Fowler,

                                                                         Defendant.
            15


            16                   The            United            States          moves            this          Court             to     detain              Defendant                    pending                trial      because                   he

                                                                                                                                                                                                      danger.1
            17   poses          a serious                flight          risk      and          presents               a risk           of      continued                   economic                                             Defendant


            18   has          been         charged                with          bank         fraud,          conspiracy                             to      commit                bank         fraud,            operation                  of         an


            19   unlicensed                     money             transmitting                   business,                   and         conspiracy                   to        operate             an     unlicensed                  money

           20    transmitting                     business.                These            crimes               all         relate            to        Defendant's                     alleged             involvement                         in         a


           21    scheme               to        operate             a      shadow                bank            on          behalf                 of      cryptocurrency                           exchanges                    in    which


           22    hundreds                  of      millions                of      dollars            passed                  through                     accounts                controlled                 by           Defendant                    in


           23    jurisdictions                    around            the         world.          The       United                  States             submits              that       detention               is appropriate                           for


            24   the      following                reasons:               (1)      the     nature           of         the        instant            offense              and        the     strength              of      the     evidence


            25


           26                    i
                                     Assistant               United               States         Attorneys                     in the     charging                        district           (the        Southern                District              of
                 New     York)                   remain             in     discussions                    with          the         defense      to                 see      if      there          are    a               onditions                   or
           27
                 combinations                       of     conditions                    that      will      reasonably                             assure          the         appearance                   o      Defendant.                         In
                 the event     the                                         district         and       the     defense                    can             finalize          an      agreement                 in     advance                 of    the
                                                charging
           28
                 scheduled                  detention               neari                , the     government                           will             consent           to     release            while          memorializing
                 the agreement                      on      the          reco
FILED: NEW YORK COUNTY CLERK 05/03/2019 11:55 PM                                                                                                                                                         INDEX NO. 450545/2019
NYSCEF DOC. NO. 61     Case 1:19-cv-09236 Document 1-14 Filed 10/06/19 Page 2 of 7 NYSCEF: 05/03/2019
                                                                         RECEIVED
                       Case         2:19-mj-09181-ESW                                             Document                    6        Filed         05/01/19                   Page              2 of 7




             I   against            Defendant;                        (2)      Defendant's                      financial                  resources                   and      ties         to     other              countries;                 (3)

             2   evidence              that         Defendant                        has       already              taken              steps          to      impede             this         investigation;                            and       (4)

             3   evidence              of     Defendant's                          involvement                   in      other            criminal            schemes.                 For        these           reasons,               among

             4   others,         Defendant                      is an         atypical              white         collar              defendant                 and      poses          a significant                         flight        risk.


             5                                            MEMORANDUM                                           OF POINTS                            AND            AUTHORITIES

             6   I.              BACKGROUND

             7                   On         April          11,        2019,             Defendant                 was            indicted             in     the       Southern                District                of     New          York.


             8   The       indictment                     alleged             one         count           of    bank           fraud,           one         count          of    conspiracy                       to        commit            bank


             9   fraud,        one          count          of     operating                   an unlicensed                         money            transmitting                     business,                and           one       count         of


            10   conspiracy                  to       operate                 an        unlicensed                money                   transmitting                  business.                  The            indictment                   also


            11   includes             forfeiture                 allegations,                  which             list        five      bank          accounts                as specific                 property                  subject           to

            12   forfeiture.


            13                   On April                 30,         2019,             Defendant               was           arrested               in     Chandler,             Arizona.


            14   II.             DEFENDANT                                     IS          A        SERIOUS                           RISK                 FOR               NONAPPEARANCE                                                    AND


                                 Defendant                      should             be     detained              absent               an     agreement                   by      the     parties              to     conditions                  that


                 would           reasonably                     assure             Defendant's                    appearance                        at trial.          A     defendant                   should               be       detained


                 when          he      is a risk                for         nonappearance                        at      trial         and      no         conditions                 can         reasonably                       assure           his


                 appearance.                      18 U.S.C.                   § 3142(e),               (f)(2)(A).                     A    finding            that      a defendant                      is a flight                risk       need


                 only       be      supported                    by         a preponderance                             of    the       evidence.                  United             States            v.     Gebro,                948       F.2d


                  1118,        1121            (9th        Cir.             1991).            The         factors             the       Court             should           consider                in    evaluating                     pretrial


                 detention                  are       listed            in         18     U.S.C.               § 3142(g).                       A         consideration                   of        the           facts            show         that


                 Defendant                  is a significant                         flight        risk        given           his        connections                   overseas,                 his     financial                  means           to


                 support            himself               outside              the        United           States,             his      disregard                for    this      criminal                   investigation,                     and
            24
                 his      potential               involvement                        in    other          criminal                  activity.
            25
                                 A.                 Defendant                       Faces           Significant                      Punishment


                                 Defendant                      is     facing              four       counts                 stemming                     from         his      alleged                 role           in     operating                   a


                 shadow               bank          for     cryptocurrency                            exchanges.                       This          Court           is permitted                   to       consider                  possible




                                                                                                                                  - 2 -
FILED: NEW YORK COUNTY CLERK 05/03/2019 11:55 PM                                                                                                                                                               INDEX NO. 450545/2019
NYSCEF DOC. NO. 61        Case 1:19-cv-09236 Document 1-14 Filed 10/06/19 Page 3 of 7 NYSCEF: 05/03/2019
                                                                            RECEIVED
                          Case           2:19-mj-09181-ESW                                             Document                   6         Filed        05/01/19                        Page          3 of       7




              1    punishment                    as an              incentive                  for     a defendant                    to      flee      in     assessing                  a defendant's                    risk        of     flight.


             2     See      United              States                v.     Townsend,                   897       F.2d           989,         995        (9th            Cir.         1990)       (defendants                    deemed                  to


             3     have       a greater                   incentive                 to        consider           flight           when          faced           with             the    possibility                of     lengthy            prison

             4    . sentences).                      The            bank           fraud             counts           carry           a maximum                            sentence               of                     years.             Indeed,
                                                                                                                                                                                                         thirty

             5     recent         public              reporting,                    which              is corroborated                         in     part          through              interviews                   conducted                  in   the


             6     course           ofthis            investigation,                           indicates           that          companies                     associated                  with        Defendant                  have           failed


             7     to      return              $85        1    million                   to      a     client          of        Defendant's                         shadow                   bank.        See           "The           Leading
                   'Stablecoin'                                                                                                                                Coin,"
              8                                      Is       No           Longer              Backed            by         $1     for        Every                                Ars         Technica,                 Apr.         29,        2019,

             9     available                    at            https://arstechnica.com/tech-policy/2019/04/how-a-major-cryptocurrency-


            10     exchange-lost-control-of-851-million.

                                                                                                                                                    Defendant.2
            11                      B.                The             Evidence                   is Strong                  Against


            12                    As alleged                          in the        indictment,                  Defendant,                      along              with         others,          operated               a shadow                 bank


            13     for     individuals                     and             institutions                who        wanted               to      buy       and          sell        cryptocurrency.                         (Indictment                      at


            14     ¶ 3).       This            involved                     opening              bank           accounts                 and         banks            across             the      world,              which           would               (i)

            15     receive              deposits                 in        flat     currency               from            customers                   who           wished              to     buy       cryptocurrency;                             and

            I6.            send                                to      individuals                    who        were                                                                                   for       fiat     currency.                  (Id.
                   (ii)                  money                                                                                   exchanging                     cryptocurrency

            17     ¶¶     3-6.)         The       govemment                           has        interviewed                     employees                     at one             of    the     banks          Defendant                    used          as


            18     part      of     the        scheme.                      These             bank       employees                     will          testify          at trial            that,        at the           time      Defendant


            19     opened               the     bank             accounts,                    Defendant                told        the         employees                     that        the      accounts               would              be     used


            20     for     real          estate           transactions,                         despite           knowing                    that       the         accounts                  would           be       used       to        provide


            21     cryptocurrency                             banking                services.              Indeed,               as the             scheme                progressed,                  Defendant                 and         others


            22     took       deliberate                      steps           to    further            obscure              the       true        nature             of     the        business            from           various            banks.


            23     The       govemment                           has          obtained                Defendant's                     emails,             in        which              Defendant               and        others            discuss

            24     inquiries              from            various                  banks                                    transactions                       in    Defendant's                       accounts,                and     agree             to
                                                                                                     regarding

            25     change               wire         transfer                 information                  to    conceal                 the        nature           of      the       scheme            from            these        banks.


            26                      During                this         entire            period,           Defendant                     failed          to     register                himself           or      his                                 as a
                                                                                                                                                                                                                           company

            27                      2                                                                                                                          important"
                                         The         weight                  of     the        evidence               is
                                                                                                                   oenerally    considered      the "least                        factor,
                   United           States                v. Motamedi,       767                         F.2d   1f03,     1408  (9th   Cir.  1985),    however,       it's   important
            28
                   here      to demonstrate                      Defendant's                             motive    to flee from    the United     States   to avoid      prosecution.



                                                                                                                                   - 3 -
FILED: NEW YORK COUNTY CLERK 05/03/2019 11:55 PM                                                                                                                                                              INDEX NO. 450545/2019
NYSCEF DOC. NO. 61        Case 1:19-cv-09236 Document 1-14 Filed 10/06/19 Page 4 of 7 NYSCEF: 05/03/2019
                                                                            RECEIVED
                         Case         2:19-mj-09181-ESW                                            Document6                            Filed         05/01/19                         Page4of7




             1     money              services               business                  in        any       domestic                   jurisdiction,                        despite              the       fact          that        a     website


             2     associated                 with           this           scheme                  advertised                   full          compliance                         with            all      financial                    licensing

             3     requirements.                     The          scheme,                   however,                 was        not         limited             to        the      United               States.          Defendant                    set


             4     up      bank        accounts               in       multiple                  countries,               received                and        sent          money               on       behalf          of     clients          from


             5     around             the       world,                and       coordinated                      the           scheme                with            co-conspirators                             located             in       Israel,

             6     Switzerland,                     and      Canada.


             7                    C.                 Defendant                      Has           the      Means                to    Flee.


             8                    This         scheme                 involves                   a, staggering                  amount               of     money,                 and         the       government                      believes


             9     that         some            of        that            money                  remains               available                    to       Defendant,                         especially                     in       overseas


            10     jurisdictions.                    That,             combined                     with         Defendant's                         international                        ties,          would               give         him        the

                                                                              prosecution.3
            11 -   means          to     flee        to      avoid                                               See           18 U.S.C.                  § 3142(g)(3)(A);                                Townsend,                     897      F.2d


            12     at 996                                 that        defendants                    who,         inter          alia,         had         the                          to travel              internationally                        and
                                  (holding                                                                                                                        ability

            13     could        adapt           easily           to    a foreign                  county,            were            flight         risks);               United          States           v. Koenig,                   912      F.2d


            14      1190,         1193          (9th         Cir.           1990)           (noting           the         defendant's                       foreign               contacts               as      a key          factor          in      its


            15     decision            to affirm                 pretrial           detention);                   United              States          v.     Tooze,               236         F.R.D.           442,          448        (D.     Ariz.


            16     2006)          (considering                        the     defendant's                     trip        to    Amsterdam                         earlier              that     year          in    denying                pretrial


            17     release).


            18                    First,        Defendant                     has       access             to millions                  of     dollars               in bank             accounts                around             the       world.


            19     The       government,                      through                 email             search        warrants,                   has       obtained                   a document                   entitled              "Master

                            Workbook,"
            20     US                                        which             details              the     financial                 operations                     of     the        scheme              as of         January                2019.


            21     This       workbook                    indicates                 that          the     scheme               had       received                 over            $740         million             in     2018            alone.          It


            22     lists     approximately                                          different               bank           accounts,                  held           at both             domestic                  and         international
                                                                      sixty

            23     banks,         with          a combined                     account                  balance            of        over         $345          million             as of           January             2019.           Notably,

            24     this      workbook                  indicates                that         approximately                            $50         million             is held            in     domestic                 accounts,                 with


            25
                                  3
                                       This         is a case               where           the         Defendant                has        engaged                  in discussions                       with       the        government
            26
                   in      advance            of      charging.                   (See                   nerally           supra              Section          D.)              The           existence             of
                                                                                                                                                                                                           pre-charging
                   discussions                  can        sometimes                        he           to mihtate                  against              a risk   of              flight.      Here,   however,      given
            27
                   the      overall           evidence                 against              th      defendant                   and         given          that       the       full      scope   ofthe   government's
                   investigation                     was            not        made               known              to        the      Defendant                         prior          to       charging,                  the         fact        that
            28
                   Defendant                  did      not        flee        prior          to     charging               is not            an     important                   factor.



                                                                                                                                 - 4 -
FILED: NEW YORK COUNTY CLERK 05/03/2019 11:55 PM                                                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 61          Case 1:19-cv-09236 Document 1-14 Filed 10/06/19 Page 5 of 7 NYSCEF: 05/03/2019
                                                                              RECEIVED
                           Case           2:19-mj-09181-ESW                                             Document                        6          Filed        05/01/19                          Page           S of        7




                                                                abroad.4
             1       the      rest        located                                      Assuming                      these             figures             remain             remotely                      accurate,                Defendant                  has


             2       access          to     funds               on     which               he     could             live         indefinitely.


             3                       Moreover,                        Defendant                   has         shown               a willingness                        to        help            himself            to       these        funds           in        the


             4       past.       For         instance,                  between                   in     or     about              June            2018           and         in          or     about           July          2018,        Defendant


             5       sent       approximately                                $60           million              from              scheme               accounts                       to        his       personal                bank          accounts.


             6       Beyond               the        fact        of     allegedly                 operating                      an     illegal            shadow                bank,                Defendant                   appears           to     have


             7       comingled                       client            deposits                  in      his         own               accounts.                  This             is          corroborated                       by      information


             8       contaiñêd                  in        the        Master                US         Workbook                         indicating                 that           scheme                   members                  set     up       a "10%

                     Fund"
             9                       from             the       client             deposits.              This             fund          appears                to     have               been         available                  for     Defendant's


            10       personal                use,             and          the        government                            does             not       know              the               location                of        those         funds.              The


            I1       government                       has        interviewed                          clients              of     the        shadow               bank,               none             of     whom               were       aware               that


            12       Defendant                  would                 be     transfer              client            funds             for     his         personal                use.


            13                       In      addition                  to      the         necessary                      financial                resources,                    Defendant                       has         overseas              ties         that


            14       would            facilitate                 his        flight.          He         owns              businesses                   in       Europe,                    including                Portugal,               and       has             an


            15       office          in     that          country.                Moreover,                    his         co-defendant,                         Ravid             Yosef,                 is located               in    Israel,          as are


            16       others          associated                       with         the       scheme.                 If     Defendant                      chose            to        flee        prosecution,                      he    would            have


            17       several              viable            places            to      which             he      could             relocate.


            18                       D.                   Defendant                        Has         Shown                    Disregard                   for       This                Investigation


            19                       As         noted             above,               the        government                           seized              several               of        Defendant's                         bank        accounts                    in


            20       October               2018.              On       or     about             October                   24,     2018,             Defendant                      spoke               with        FBI           agents         regarding

            21       this      seizure.               During                that       conversation,                            Defendant                   expressed                       his       desire            to     cooperate             and             his


            22   1   willingness                     to                     the       investigation                         confidential.                       The                                         day,         the      agents           sent        him
                                                            keep                                                                                                            following

            23       a follow-up                       email.               Rather              than          keep              this        email           confidential,                             Defendant                   forwarded                    it     to


            24       another               scheme                     member.                   This            was             the                                      of           a        pattern,            in        which           Defendant
                                                                                                                                            beginning

            25       professed                  a willingness                         to     assist           law         enforcement,                          but     ultimately                        took          actions          that      set         back


            26       the        investigation.                              This            included,                      among                   other              things,                                                elements               of              this
                                                                                                                                                                                                exposing

            27
                                     4
                                           The            government                        has        seized              funds             held          in     certain                  bank           accounts                associated                   with
            28
                     both       the        scheme                and          Defendant                      located               in the           United             States.



                                                                                                                                            - 5 -
FILED: NEW YORK COUNTY CLERK 05/03/2019 11:55 PM                                                                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 61      Case 1:19-cv-09236 Document 1-14 Filed 10/06/19 Page 6 of 7 NYSCEF: 05/03/2019
                                                                          RECEIVED
                        Case          2:19-mj-09181-ESW                                        Document                    6       Filed         05/01/19                     Page              6 of        7




             1   investigation                      to       co-conspirators                     without                authorization                      from           the        FBI.             Defendant                     impeded

             2   this       investigation                     at a time              when,        at least              superficially,                   it appeared                   that           he was                cooperative,

             3   and        at     a time                when          Defendant                  hoped              for         a non-criminal                          resolution                    of       the         matter.             The

             4   government                       is concerned                   that         he will           take       more           drastic          measures                   now            that          the      government

             5   has     charged                  him.


             6                   E.                    Defendant                Appears                 to      Be       Involved                in     Other              Unlawful                     Activity

             7                   Finally,                Defendant                   represents                 a flight           risk         and      manifest                   risk        of                                economic
                                                                                                                                                                                                       ongoing

             8   danger            to his          community                    because               he       appears            to     be      involved                in    additional                     criminal                  conduct


             9   for     which              he     has        not    been            charged.            This          includes                potential             wire           fraud                                   to     the     "10%
                                                                                                                                                                                                     relating
                 Fund,"
            10                        as     noted            above.            It      also      includes                 other              fraud        schemes                   that         the           government                       has

            11   identified                 in     the        course           of     this      investigation.                          For      example,                 Defendant                     has,             on       numerous

            12   occasions,                 attempted                  to     obtain           bank        loans                                              fraudulent                    bond            certificates                   worth
                                                                                                                           by     presenting

            13   billions             of    dollars.               During            a search              of      Defendant's                    offices            that       occurred                     at the              time      of      his

            14   arrest,           FBI            agents            found             documents                                                 that       Defendant                       was                                            to     use
                                                                                                                   indicating                                                                           attempting

            15   scheme               funds            for    the    same            purpose-namely,                               to use         these            funds        as collateral                         for        loans         from

                 banks.5
            16


            17                   FBI             agents             also        recovered                                                              $14,000                 in      counterfeit                          currency                  at
                                                                                                               approximately

            18   Defendant's                       office.          The         counterfeit                                             consisted              of        sheets            of     $100              bills          that        were
                                                                                                             currency

            19   found           in    a filing              cabiñët           in     an office.               A    Special              Agent          for        the     United                States             Secret              Service,

            20   after        ex                             the     sheets,            determined                     that                     were                                            a process                     common                  in
                                      amining                                                                                     they                        undergoing

            21   counterfeiting                          schemes               to     turn       paper             bills         into         passable              currency.                    In     fact,            the        FBI         also

            22   recovered                  black            carbon           paper            from        the         office,           which          is often               used             as part             of      this        process

            23   for     making                  believable                 counterfeit               bills.

            24   / / /


            25   / / /


            26


            27                   s
                                      To         the     extent         the         parties       cannot               reach            an     agreement                  on        conditions                     and        the       hearing
                 proceeds                  with       testimony,                      the       covernment                       will          move           to     unseal,                and             will         produce,              the
            28
                 affidavit             in        support     of the                 searcE        warrant.



                                                                                                                              - 6 -
FILED: NEW YORK COUNTY CLERK 05/03/2019 11:55 PM                                                                                                                                            INDEX NO. 450545/2019
NYSCEF DOC. NO. 61      Case 1:19-cv-09236 Document 1-14 Filed 10/06/19 Page 7 of 7 NYSCEF: 05/03/2019
                                                                          RECEIVED
                        Case         2:19-mj-09181-ESW                                      Document6                             Filed05/01/19                         Page7of7




             1                  Thus,             it may          be that         this      case         is only            one       of    multiple              criminal          and       legal        proceedings

             2                  Defendant.6
                 facing

             3   III.           CONCLUSION

             4                  Defendant                   is a serious               flight          risk     and        danger           to the          community                because           he has      access

             5   to hundreds                     of    millions           of     dollars          in     foreign               bank        accounts,              has     shown           little      respect      for   the


             6   criminal              justice            process,              and        appears                  to    be       involved              in       numerous               fraudulent             schemes

             7   beyond              the     charged              conduct.            Absent             an agreement                      by     the       parties       to a package                 ofconditions,

             8   there         are     no        conditions               or     combination                        of    conditions               to     reasonably                assure         the      appearance


             9   of     the    Defendant                   as required.                  Defendant                       should        be       detained.

            10                  Respectfully                      submitted                this        1st                of    May,         2019.
                                                                                                               day

            11                                                                                                                         ELIZABETH                         A.     STRANGE
                                                                                                                                       First       Assistant              U.S.       Attorney
            12                                                                                                                         District             of    Arizona

            13                                                                                                                         s/Garv            Restaino
                                                                                                                                       GARY              M.       RESTAINO
            14                                                                                                                         Assistant                 U.S.    Attorney

            15

                                                                                    CERTIFICATE                                      OF SERVICE

                                I hereby                certify          that     on     this          date,        I electronically                     transmitted               the      attached          document
            17   to     the     Clerk's                Office        usin          the       CM/ECF                    S stem        for                           and        transmittal             of
                                                                                                                                                   filing                                                   a Notice        of
                 Electronic                 Filing         to     CM/E             F registrant:                     G         ald    Williams
            18


            19


            20


            21


            22


            23


            24

                 -¯
            25
                                6
                                      Defendant                   also         appears            to     haveissues      numerous
                                                                                                                       involving        other     business
                                                                                                                                                 legal
            26
                 ventures.                 For        example,            it    is reported                a primary
                                                                                                             that        Defendant
                                                                                                                           backer                 was
                                                                                                                                      of the Alliance
                 of American         Football,    but pulled     his investment           shortly      after     the season      began.      "AAF       Goes
            27                                                                                                                           '
                 Under:      Inside    the Sudden       Collapse        of the Alliance           of American             Football          The     Orange
                                                 . 5, 2019,      available        at https://www.ocregister.com                            19/04/05/aaf-
            28   County      Register,
                 goes-under-inside-            e-sudden-collapse-of-the-alliance-of-american-football.



                                                                                                                           - 7 -
